Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 7, 12, 14, 16-18, 20, and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Boesch (PGPUB: 20180189642) in view of Young (PGPUB: 20180165577).

Regarding claim 1, 14, and 20. (Currently Amended) A data processing apparatus comprising: 
a processor (see Fig. 3, item 128) configured to: 
provide a neural network, wherein the neural network comprises a neural network layer (see Fig. 6, paragraph 243, the CA 600 is configured to autonomously perform the convolution of an entire layer of a convolutional neural network such as AlexNet. To implement this configuration, the CA 600 is arranged to exploit the substantial parallelism that is available in the CAF 400) configured to 
generate from an array of input data values output data values based on a plurality of position dependent kernels and a plurality of input data values of the array of input data values (see Fig. 1s, paragraph 61, filters a 224×224×3 input image with 96 kernels of size 11×11×3 with a stride of 4 pixels. This stride is the distance between the receptive field centers of neighboring neurons in a kernel map; Fig. 6, paragraph 248, to process a kernel of a convolution layer, each value (i.e., each pixel) of the input feature at a first position (e.g., upper right corner, upper left corner, or some other position) is multiplied with each corresponding value of the kernel, and the products are summed to generate one output result),
wherein the neural network comprises an additional neural network layer configured to generate the plurality of position dependent kernels based on an original array of original input values of the neural network (see Boesch, Fig. 1 and 6, paragraph 248, to process a kernel of a convolution layer, each value (i.e., each pixel) of the input feature at a first position (e.g., upper right corner, upper left corner, or some other position) is multiplied with each corresponding value of the kernel, and the products are summed to generate one output result), 
However, Boesch does not expressly teach an array of output data;  wherein the original array of original input values of the neural network comprises the array of input values or another array of input values associated to the array of input data values.
Young teaches that the matrix computation unit 312 can process the weight inputs and the activation inputs and provide a vector of outputs to the vector computation unit 314. In some implementations, the matrix computation unit 312 sends the vector of outputs to the vector computation unit 314, which sends the vector of outputs to the unified buffer 308. The vector computation unit 314 can process the vector of outputs and store a vector of processed outputs to the unified buffer 308 (see Fig. 3, paragraph 47); value loaders 402 send activation inputs to rows of the array 406 and a weight fetcher interface 408 sends weight inputs to columns of the array 406. In some other implementations, however, activation inputs are transferred to the columns and weight inputs are transferred to the rows of the array 406 (see Boesch, Fig. 4, paragraph 50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boesch by Young for providing provide a vector of outputs to the vector, as an array of output data; providing value loaders 402 send activation inputs to rows of the array 406 and a weight fetcher interface 408 sends weight inputs to columns of the array 406, as wherein the original array of original input values of the neural network comprises the array of input values or another array of input values associated to the array of input data values. Therefore, the combination of the teaching, suggestion, or motivation in the prior art would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Regarding claims 3, 16, and 22. (Currently Amended) The data processing apparatus of claim 2, wherein the neural network is configured to generate the plurality of position dependent kernels based on a plurality of position independent kernels and a plurality of position dependent weights (see Young, Fig. 5, paragraph 59, the weight input can be transferred from a top adjacent cell or from a weight fetcher interface, depending on the position of the cell within the systolic array. The cell can also include a sum in register 504. The sum in register 504 can store an accumulated value from the top adjacent cell; the neural network computation unit 150 may generate the identity matrices and the pooling kernel composed of identity matrices, and may store the identity matrices and/or pooling kernel at a location accessible by the special-purpose hardware circuit 110, e.g., at the dynamic memory 310).

Regarding claim 4, 17, and 23. (Currently Amended) The data processing apparatus of claim 3, wherein the neural network configured to generate a kernel of the plurality of position dependent kernels by adding the position independent kernels weighted by the associated position dependent weights (see Young, Fig. 1, paragraph 52, the weight fetcher interface 408 can receive the weight input from a memory unit, e.g., the dynamic memory 310 of FIG. 2. The weight fetcher interface 408 can send a corresponding weight input to a distinct top-most cell of the array 406. For example, the weight fetcher interface 408 can send weight inputs to cells 414 and 416).

Regarding claims 5, 18, and 24. (Currently Amended) The data processing apparatus of claim 3, 
wherein the plurality of position independent kernels are predetermined or learned (see Boesch, Fig. 1, paragraph 20, a total of 64 kernels are formed using information in the known image. The first kernel starts with the upper-most, left-most 9 pixels in a 3×3 array. The next seven kernels are sequentially shifted right by one column each) and 
wherein the neural network comprises an additional neural network layer or processing layer configured to generate the plurality of position dependent weights based on an original array of original input data values of the neural network (see Young, Fig. 1, paragraph 52, the weight fetcher interface 408 can receive the weight input from a memory unit, e.g., the dynamic memory 310 of FIG. 2. The weight fetcher interface 408 can send a corresponding weight input to a distinct top-most cell of the array 406. For example, the weight fetcher interface 408 can send weight inputs to cells 414 and 416), 
wherein the original array of original input data values of the neural network comprises the array of input data values or another array of input data values associated to the array of input data values (see Boesch, Fig. 1 and 2).  

Regarding claim 7. (Currently Amended) The data processing apparatus of claim 1, wherein the neural network layer is a deconvolutional network layer or an upscaling network layer (see Fig. 7, item paragraph 307-311, the DCNN configurations 104 include a plurality of different neural cell structures, a plurality of different neural network components, and a plurality of different types of deep learning frameworks that the user can choose from to design the DCNN; The DCNN configurations may also include configuration for various neural network component s (e.g., deep convolutional network (DCN), deconvolutional network (DN),); the SoC configuration tool 108 tests and validates the image dataset; provides fixed point analysis; performs acceptably optimal fixed point precision assignment (layer-wise)).

Regarding claim 12. (Currently Amended) The data processing apparatus of claim 1, 
wherein the neural network layer is configured to generate the array of output data values (see Young, Fig. 3, paragraph 47, the matrix computation unit 312 can process the weight inputs and the activation inputs and provide a vector of outputs to the vector computation unit 314. In some implementations, the matrix computation unit 312 sends the vector of outputs to the vector computation unit 314, which sends the vector of outputs to the unified buffer 308. The vector computation unit 314 can process the vector of outputs and store a vector of processed outputs to the unified buffer 308), 
wherein each value of the array of output data values at the overlapping spatial position is generated on the basis of the input data values of the array of input data values for which values of the respective kernels of the plurality of position dependent kernels at the overlapping spatial position are the maximum or minimum value among all the values of the respective kernels of the plurality of position dependent kernels at the overlapping spatial position (see Boesch, paragraphs 21 and 71, the overlapping, column-based calculation of the MAC operations allows an acceptably optimal reuse of feature maps data for multiple MACs, which reduces power consumption associated with redundant memory accesses. Configurable batch size and a variable number of parallel kernels provide a neural network designer with flexibility to trade-off the available input and output bandwidth sharing across different units and the available computing logic resources; the different strategies for selecting kernel sizes, strides, positions, and the like are chosen by a CNN system designer based on past results, analytical study, or in some other way).


Allowable Subject Matter
Claims 6, 8-11, 13, 19, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 4/17/2014 have been fully considered but they are not persuasive. 
In page 11, lines 18-23, applicant argues that Boesch cannot teach or suggest Applicant's amended independent claims reciting: a neural network that includes an additional neural network layer configured to generate a plurality of position dependent kernels based on an original array of original input values of the neural network, wherein the original array of original input values of the neural network comprises an array o[input values or another array of input values associated to the array of input data values. 
Examiner respectfully disagrees. Boesch indeed teaches that to process a kernel of a convolution layer, each value (i.e., each pixel) of the input feature at a first position (e.g., upper right corner, upper left corner, or some other position) is multiplied with each corresponding value of the kernel, and the products are summed to generate one output result (see Fig. 1 and 6, paragraph 248); Young teaches that Element-wise multiplication of the initial output tensor and the second masking tensor results in the output tensor that can then be stored at the unified buffer 308 as the output of the average pooling layer of the neural network. For the example shown in FIG. 8, all 9 elements of the pooling kernel are applied to the element of the input tensor having the position (1,1), and so the corresponding factor of the second masking tensor is 1. Thus, the (1,1) position element of the output tensor is the same as the corresponding element of the initial output tensor, having a value of 4. The same element-wise multiplication may be performed for all other elements of the initial output tensor to generate the output tensor (see Fig. 8-9, paragraph 106), as a neural network that includes an additional neural network layer configured to generate a plurality of position dependent kernels based on an original array of original input values of the neural network, since Boesch and Young teaches the kernel generate output corresponding to position of features or objects with neural network.
Boesch teaches that value loaders 402 send activation inputs to rows of the array 406 and a weight fetcher interface 408 sends weight inputs to columns of the array 406. In some other implementations, however, activation inputs are transferred to the columns and weight inputs are transferred to the rows of the array 406) (see Fig. 4, paragraph 50);
Young teaches that the average pooling layer of the neural network may have a 3×3 window, e.g., a request to implement the neural network may specify that the average pooling layer has a 3×3 window, meaning that each element of an output of the average pooling layer will be a numerical average of the corresponding element of an input tensor and the 8 elements of the input tensor that are adjacent to the corresponding element of the input tensor. The 8×8 input tensor shown in FIG. 8 may represent an 8×8 portion of an image input to the neural network as a network input, or may represent an 8×8 portion of another input tensor, e.g., an input tensor corresponding to an output of a preceding layer of the neural network (see Fig. 8, paragraph 98), as wherein the original array of original input values of the neural network comprises an array o[input values or another array of input values associated to the array of input data values. Young clearly teaches the 3x3 and 8x8 arrays for inputting to neural network for processing and generating outputs.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN JIA whose telephone number is (571)270-5536. The examiner can normally be reached 9:00 am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN JIA/Primary Examiner, Art Unit 2667